Citation Nr: 0800718	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-31 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to an increased rating for sensory loss of 
the left ulnar distribution with osteoarthritic changes, 
evaluated as 20 percent disabling from April 28, 2003 to July 
5, 2004.

3.  Entitlement to an increased rating for sensory loss of 
the left ulnar distribution with osteoarthritic changes, 
evaluated as 30 percent disabling from July 6, 2004.

4.  Entitlement to an increased rating for residuals of a 
fractured left ulna with nonunion of the styloid process and 
osteoarthritic changes, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased rating for residuals of a 
fractured left radius with osteoarthritic changes, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1956 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in October 2007.  A 
transcript of his hearing has been associated with the 
record.

At his October 2007 hearing, the veteran withdrew his appeal 
with respect to the claim of entitlement to service 
connection for post-traumatic stress disorder.  The Board 
subsequently received his written withdrawal of that claim.




FINDINGS OF FACT

1.  A bilateral hip disability was not manifest in service 
and is unrelated to the veteran's service.

2.  For the period from April 28, 2003, sensory loss of the 
left ulnar distribution with osteoarthritic changes has been 
manifested by moderate incomplete paralysis of the ulnar 
nerve with sensory loss in the fourth and fifth digits.  

3.  Residuals of a fractured left ulna with nonunion of the 
styloid process and osteoarthritic changes is manifested by 
nonunion in the lower half of the ulna.  

4.  Residuals of a fractured left radius with osteoarthritic 
changes is manifested by limitation of motion of the wrist; 
there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  For the period from April 28, 2003, the criteria for an 
evaluation of  30 percent for sensory loss of the left ulnar 
distribution with osteoarthritic changes have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8516 (2007).

3.  The criteria for an evaluation in excess of  30 percent 
for sensory loss of the left ulnar distribution with 
osteoarthritic changes have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8516 
(2007).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured left ulna with nonunion of the 
styloid process and osteoarthritic changes have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5211 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fractured left radius with osteoarthritic 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.  

A letter dated in May 2003 discussed VA's duty assist 
pursuant to the VCAA.  The evidence necessary to support a 
claim for an increased rating was discussed.  The veteran was 
asked to identify evidence supportive of his claims.  

A July 2004 letter discussed the evidence necessary to 
support the veteran's claims.  It asked him to provide 
evidence demonstrating that a bilateral hip condition had 
existed from service to the present.  It suggested various 
types of evidence that could be used to support his claim of 
entitlement to service connection.  The evidence of record 
was listed and the veteran was told how VA would assist him 
in obtaining additional evidence.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection for Bilateral Hip Disability

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed bilateral hip disability was 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be presumed for certain chronic 
disorders such as arthritis that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The veteran maintains that he sustained injuries to his hips 
in an automobile accident that occurred during service.  His 
service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to his hips.  

The service medical records do reflect that the veteran was 
the driver during a motor vehicle accident in November 1958.  
During hospitalization after the accident, a complete 
physical examination was within normal limits except for the 
veteran's left forearm.  

On service discharge examination in June 1959, the veteran's 
lower extremities were normal.  His spine and other 
musculoskeletal were also normal.  The summary of defects and 
diagnoses included references to the veteran's left forearm 
but did not mention his hips.

VA treatment records dated in April 2000 indicate that the 
veteran fell off of a truck onto his left hip.  Evaluation 
demonstrated a mildly displaced basilar femoral neck 
fracture.  The veteran underwent surgery for the placement of 
an intramedullary nail.  

An April 2000 record by J.S., M.D. notes that the veteran 
fell and underwent open reduction and internal fixation of 
the left hip after a fall.  

A February 2001 letter from A.L.R., M.D. notes that Dr. R. 
had seen the veteran due to his joint problems.  He noted a 
history of a hip fracture.  

When the veteran was seen by Dr. S. in April 2001 he 
complained of stiffness and aching in his hips.  The 
assessment was osteoarthritis involving primarily the hands, 
knees, and hips.  In May 2003 Dr. S. noted that the veteran 
had nearly no internal or external rotation of the left hip.

An October 2003 VA treatment note indicates collapse of the 
femoral head with migration of the side nail through the 
bone.  The veteran underwent total hip replacement.  

The veteran submitted his original claim of entitlement to 
service connection for a bilateral hip disability in July 
2004.

At his October 2007 hearing, the veteran asserted that his 
claimed hip disability was caused by a motor vehicle accident 
in service.  He testified that he sought treatment within six 
months of service for his hips, but that the records were not 
available.  

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for a bilateral 
hip disability is not warranted.  The Board observes that the 
veteran has been in receipt of service-connected benefits for 
his left forearm disability since 1959, and has prosecuted 
numerous claims for increased evaluations since that time.  
However, VA examinations throughout the period since his 
discharge from service do not reflect any complaints 
referable to his hips.  Rather, the first indication of 
problems with the veteran's hips dates to the April 2000 fall 
and subsequent surgery.  In summary, there is a remarkable 
lack of evidence demonstrating any complaint or abnormal 
finding pertaining to the veteran's hips during the period 
from discharge in 1959 until 2000.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service. While the record 
demonstrates that the veteran has osteoarthritis of his hips, 
it does not contain competent evidence which relates the 
veteran's claimed bilateral hip disability to any injury or 
disease in service, to include the automobile accident in 
1958.  The Board has considered the veteran's argument that 
this claimed disability is related to the accident in 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board has been presented with normal records at 
service discharge and a notable lack of credible evidence of 
pathology or treatment in proximity to service or within many 
years of separation.  The Board finds the negative and silent 
record to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post service diagnosis is not 
related to service.  Absent reliable evidence relating a 
bilateral hip disability to service, the claim of entitlement 
to service connection must be denied.

	Increased Ratings

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment. 38 C.F.R. § 4.69.  In this case, the record 
reveals that the veteran is right handed.  As such, the 
evaluations for the minor upper extremity apply in evaluating 
the veteran's left forearm disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2007); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).   However, in Hart v. Mansfield, No 05-
2424 (U.S. Vet. App. Nov. 19, 2007), the Court held that 
"staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed 
and that uniform evaluations are warranted.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

On VA examination in August 2000, the veteran's history was 
reviewed.  He reported constant pain and decreased range of 
motion of his left wrist.  Physical examination revealed 
tenderness over the veteran's left wrist at the ulnar area.  
Ulnar deviation was to 29 degrees, radial deviation was 21 
degrees, dorsiflexion was to 35 degrees, and palmar flexion 
was to 36 degrees.  After exercise, range of motion testing 
revealed 23 degrees of ulnar deviation, 15 degrees of radial 
deviation, 41 degrees of dorsiflexion, and 31 degrees of 
palmar flexion.  The veteran had pain with all movements.  
The veteran's pain intensified with exercise.  His left wrist 
was stable.  X-rays revealed a nonunited fracture at the 
ulnar styloid and probable healed distal radius fracture.  
Osteoporosis and degenerative changes were also noted.  The 
impression was status post left ulnar fracture with nonunion 
of the styloid process and degenerative arthritis of the 
wrist.  

Upon neurological evaluation at the August 2000 VA 
examination, the veteran reported decreased heat and pinprick 
of the left fourth and fifth digits.  Examination revealed 
good motor function.  The veteran did have decreased 
sensation to heat and pinprick, as well as pain over the 
fifth and part of the fourth fingers of his left hand.  The 
impression was sensory loss of the ulnar distribution of the 
left hand.

A March 2003 private treatment record by Dr. S. indicates 
that the veteran was unable to make a fist bilaterally and 
had decreased grip strength.  The assessment was psoriatic 
arthritis.

The veteran's history was reviewed at a May 2003 VA 
examination.  He complained of continued lost range of motion 
of the left wrist and increased pain.  Physical examination 
revealed pain with palpation over the left wrist.  Range of 
motion testing revealed active flexion to 25 degrees and 
passive flexion to 47 degrees with pain at 47 degrees, active 
and passive extension to 10 degrees without pain, active 
radial deviation to 15 degrees and passive radial deviation 
to 20 degrees with pain at 20 degrees, and active ulnar 
deviation to 20 degrees with pain at 20 degrees.  Grip 
strength was 4/5.  The veteran was able to get his fingers to 
within approximately three centimeters of the median fold on 
the palm and was able to oppose thumb to all fingers on the 
left hand.  He had good sensation to painful stimuli except 
on the left dorsal aspect where he felt pressure versus pain.  
The diagnosis was residual fracture of the left ulna with 
nonunion of the styloid process and residual fracture of the 
left radius.  

On VA examination in August 2004, the veteran complained of 
chronic pain, rating it as an 8/10 on the pain scale.  He 
reported flare-ups of 9/10 mostly at night.  He also 
complained of weakness, stiffness, and intermittent swelling.  
He also noted that he had numbness in his little and ring 
fingers.  He related that he had weakness as the result of 
lost sensation, and that his grip was weak.  He noted that he 
dropped dishes and had difficulty driving and buttoning his 
clothes.  He indicated that he used an assistive device to 
help him put his socks on.  Physical examination revealed 
atrophy of the left forearm muscle group.  There was pain 
with palpation over the left wrist and hand.  Range of motion 
testing revealed active dorsiflexion to 10 degrees and 
passive dorsiflexion to 15 degrees with pain throughout, and 
active palmar flexion to 25 degrees and passive palmar 
flexion to 55 degrees with pain throughout.  The veteran was 
able to touch his thumb to each finger except the little 
finger.  He was able to get his fingers to within three 
centimeters of the median fold.  Grip strength and abduction 
was 4/5.  The veteran was unable to hold a five pound weight 
in his hand due to weakness.  The veteran had good sensation 
to painful stimuli except for the little finger and part of 
the ring finger, where he felt pressure versus pain.  The 
examiner noted that those sites were within the ulnar nerve 
distribution.  The diagnoses were residual fracture of the 
left ulna with nonunion of the styloid process, residuals of 
fractured left radius, and sensory loss of the left ulnar 
distribution.

At his October 2007 hearing, the veteran testified that he 
could neither pinch nor grasp with his hands.  His 
representative noted that he was unable to use his hands for 
any more than minimum activities of daily living.  

		Sensory Loss of the Left Ulnar Distribution
	
38 C.F.R. § 4.124a, Diagnostic Code 8516 sets forth the 
criteria for rating disabilities involving the ulnar nerve.  
Under Diagnostic Code 8516, when the evidence establishes 
complete paralysis characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened, a 50 percent evaluation is assigned for 
the minor extremity and a 60 percent evaluation is assigned 
for the major extremity.  If ulnar nerve paralysis is 
incomplete, a 10 percent disability rating is assigned for 
mild incomplete paralysis of the major or minor extremity.  
If there is moderate incomplete paralysis, a 30 percent 
evaluation is assigned for the major extremity and a 20 
percent evaluation is assigned for the minor extremity.  If 
the paralysis is severe, a 40 percent evaluation is assigned 
for the major extremity and a 30 percent evaluation is 
assigned for the minor extremity.  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The veteran is in receipt of a 20 percent evaluation for the 
period prior to July 6, 2004 and a 30 percent evaluation for 
the subsequent period.  Upon review of the evidence, the 
Board has concluded the disability has not significantly 
changed and that a uniform evaluation is warranted for the 
period considered under this appeal.  In this regard the 
Board observes that the veteran's reported neurological 
symptoms at the May 2003 and August 2004 VA examinations were 
essentially the same.  He was found to have good sensation to 
painful stimuli except for the left dorsal aspect, where he 
felt pressure versus pain.  The Board finds that the later 
examinations were more detailed rather than reflective of an 
actual change in pathology.  Therefore, the Board concludes 
that for the period prior to July 6, 2004, a 30 percent 
evaluation is warranted under the criteria for the ulnar 
sensory loss.

However, an evaluation higher than 30 percent is not 
warranted.  A higher evaluation requires evidence of complete 
paralysis characterized by "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers, the inability to spread the fingers, the 
inability to adduct the thumb, and weakened flexion of the 
wrist.  While the evidence does show that the residuals of 
the veteran's injury include weakness, other signs of 
complete paralysis are not present.  In fact, the veteran 
does retain some functional use.  He also retains the ability 
to flex and extend the involved digits of the left hand.  
Accordingly, a rating in excess of 30 percent is not for 
application.

	Residuals of Fractured Left Ulna and Residuals of 
Fractured Left Radius

A 40 percent evaluation is warranted where there is nonunion 
of the radius and ulna, with flail false joint.  

Under Diagnostic Code 5211 pertaining to the ulna of the 
minor extremity, a 30 percent disability rating is warranted 
for nonunion in the upper half, with false movement: with 
loss of bone substance (1 inch (2.5 cms.) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.

Impairment of the radius on the minor side, with nonunion in 
the lower half warrants a 30 percent rating if there is loss 
of bone substance and a 20 percent rating if there is no loss 
of bone substance.  Nonunion in the upper half of the radius 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212.

Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation a 20 percent evaluation 
is assigned.  Where there is loss of supination and pronation 
(bone fusion) and the hand is fixed in full pronation or near 
the middle of the arc or moderate pronation, a 20 percent 
evaluation is assigned.  Finally, where the hand is fixed in 
supination or hyperpronation, a 30 percent evaluation is 
assigned.  38 U.S.C.A. § 4.71a, Diagnostic Code 5213.

Diagnostic Code 5214 is used in rating ankylosis of the 
wrist.  Pursuant to this diagnostic code, a 30 percent 
disability evaluation is contemplated for ankylosis of the 
minor wrist in any other position except favorable.  A 40 
percent evaluation is warranted when there is unfavorable 
ankylosis of the wrist, in any degree of palmer flexion, or 
with ulnar or radial deviation.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5214.

Under Diagnostic Code 5215, used in rating limitation of 
motion of the wrist, there is no schedular evaluation higher 
than 10 percent.   38 C.F.R. § 4.71(a), Diagnostic Code 5215.

The veteran is in receipt of a 20 percent evaluation for 
residuals of a fractured left ulna, pursuant to Diagnostic 
Code 5211.  A higher rating under this diagnostic code 
requires the presence of nonunion of the upper half of the 
ulna with false movement.  The evidence demonstrates that the 
veteran's disability involves the distal portion of his 
forearm, and that there is no nonunion of the upper half of 
the ulna.  A higher evaluation is also unavailable under the 
other applicable diagnostic criteria.  In this regard the 
Board notes that the this disability does not involve fixture 
of the veteran's hand in supination or hyperpronation, nor 
does the evidence demonstrate that the veteran's wrist is 
ankylosed.  Accordingly, there is no basis for the assignment 
of an evaluation in excess of 20 percent for residuals of a 
fractured left ulna with nonunion.  

With respect to the veteran's residuals of a fractured 
radius, the Board finds that an evaluation in excess of the 
currently assigned 10 percent is not warranted.  This 
disability is evaluated pursuant to the criteria for 
limitation of motion of the wrist.  As discussed above, a 10 
percent rating is the maximum for limitation of motion of the 
wrist.  While a higher rating is available for ankylosis of 
the wrist, the evidence establishes that ankylosis is not 
present.  The Board additionally notes that there is no 
evidence of nonunion of the radius.  In summary, there is no 
basis for the award of an evaluation in excess of the 
currently assigned 10 percent for residuals of a fractured 
radius.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds 
the veteran's own reports of symptomatology to be credible.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for a higher 
evaluations.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluations for residuals of a fractured 
ulna and a fractured radius are appropriate.


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

For the period from April 28, 2003 to July 5, 2004, 
entitlement to an evaluation of 30 percent for sensory loss 
of the left ulnar distribution is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 30 percent for 
sensory loss of the left ulnar distribution is denied.

Entitlement to an increased rating for residuals of a 
fractured left ulna with nonunion of the styloid process and 
osteoarthritic changes is denied.

Entitlement to an increased rating for residuals of a 
fractured left radius with osteoarthritic changes is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


